DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 and 12/17/2021 are being considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, lines 3, 4, and 7, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” as recited in line 3.
Claim 2, lines 1, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” as recited in claim 1.
Claim 4, line 4, recite “the first connecting ports”. To keep consistency in claim language Examiner suggests “the plurality of
Claim 4, lines 5 and 9, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” as recited in claim 1.
Claim 4, lines  6 and 10, recite “the leads”. To keep consistency in claim language Examiner suggests “the plurality of leads” as recited in claim 1.
Claim 6, line 2 recites “the nanopaper further comprises at least one of the following components” Examiner suggests “the nanopaper further comprises at least one of”.
Claim 6, lines 4 and 9, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” as recited in claim 1.
Claim 7, line 4, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” as recited in claim 1.
Claim 8, line 1 recites “wherein the step of performing”. Examiner suggests “wherein the performing”.
Claim 9, line 1, recites “wherein the step of adding”. Examiner suggest “wherein the adding”.
Claim 10, line 1 recites “wherein the step of performing”. Examiner suggests “wherein the performing”.
Claim 11, line 4, recites “the erasing region”. Examiner suggest “an
Claim 13, line 1 recites “wherein the step of performing”. Examiner suggests “wherein the performing”.
Claim 14, lines 4 and 5, recite “the pressure sensing units”. To keep consistency in claim language Examiner suggests “the plurality of pressure sensing units” previously recited in the claim.
Claim 14, line 6, recite “the leads”. To keep consistency in claim language Examiner suggests “the plurality of leads” previously recited in the claim.
Claims 3, 5, 12 and 15 depend directly or indirectly form an objected claim therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20170308198 A1, hereinafter Yoon) in view of Hu et al. (US 20180010299 A1, hereinafter Hu).

Regarding Claim 1, Yoon teaches a “touch sensitive device” (see Fig. 18) comprises: 
a transparent substrate (see para. [0078] and Figs. 12-13, base substrate 210); 
a plurality of pressure sensing units (see Fig. 13, pressure detecting electrode 220, para. [0076]-[0083]), wherein the pressure sensing units are located on one side of the transparent substrate (see Fig. 3 and para. [0076] and para. [0079]. A pressure detecting electrode 220 provided on the base substrate 210), and resistances of the pressure sensing units are able to vary with deformation of the transparent substrate (see para. [0076]-[0077], para. [0088]-[0091] and Fig. 18. The resistance of the strain gauge may be changed by a pressure applied by the input device, and thus a change in the pressure may be detected on the basis of a change in the resistance. Referring to FIG. 18, when the pressure is applied on one surface of the substrate 100 by the input such as the finger, a position of the pressure detecting electrode 220 may be changed in a region in which the pressure is applied and a region in which the pressure is not applied. In the region in which the pressure is applied, the distance between the one surface in which the base substrate 210 is in contact with the pressure detecting electrode 220 and the other surface opposite to the one surface in which the pressure detecting electrode 220 is in contact with the base substrate 210 may be increased, and thus a resistance of the pressure detecting electrode 220 may be changed. In the region in which the pressure is applied, i.e., in which the distance of the pressure detecting electrode 220 is increased, the resistance may be increased. The touch window according to the embodiment may detect the force or the pressure applied to the cover substrate and the intensity thereof according to a change amount of the resistance value); and 
a plurality of leads (see Fig. 13, wiring electrode 250 and para. [0085]), wherein the plurality of leads are located on the transparent substrate (see Fig. 13, wiring electrode 250 located on base substrate 210), are connected to the pressure sensing units (see Fig. 13 and para. [0086] and para. [0091]. The wiring electrode 250 may be connected to correspond to the pressure detecting electrode 220), and are configured to be able to separately output a sensing signal of each of the plurality of pressure sensing units (see Fig. 13 para. [0086], and para. [0091]. The wiring electrode 250 may transmit the above-described change amount of the resistance to a driving chip mounted on the printed circuit board 550 provided on the ineffective region UA, and the pressure and the intensity of the pressure may be detected by the change amount of the resistance).
Yoon does not explicitly teach “the touch sensitive device” is a nanopaper and that the transparent substrate comprises a micro-nano-fiber.
However, Hu teaches “the touch sensitive” is a nanopaper (see abstract, para. [0010]-[0011], para. [0062] and para. [0067], and para. [0147]-[0148]. Multi-touch touchscreen with clear paper as a replacement for plastic substrates. The super transparent and super clear paper is made of nanofibers. Fig. 12(c) is a picture of a highly flexible, invisible paper touch screen) and that the transparent substrate comprises a micro-nano-fiber (see abstract, para. [0011], para. [0062]. Multi-touch touchscreen with clear paper as a replacement for plastic substrates. The paper is form of nanofibers.  Fig. 7(h) is a picture of super transparent and super clear paper made of nanofibers. The total transmittance of super clear paper is >90%).
Yoon and Hu are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the substrate disclosed by Yoon with Hu’s nanopaper, since it would have provided excellent process compatibility and comparable device performance for commercial applications (Hu abstract, para. [0147]-[0148]). 

Regarding Claim 5, Yoon and Hu teach the nanopaper according to claim 1.
Hu further teaches wherein a transmittance of the nanopaper is greater than 90% (see abstract, para. [0011],para. [0062], para. [0134], para. [0136], Super transparent and super clear paper made of nanofibers. The total transmittance of super clear paper is >90%).
Yoon and Hu are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the substrate disclosed by Yoon with Hu’s nanopaper, since it would have provided excellent process compatibility and comparable device performance for commercial applications (Hu abstract, para. [0147]-[0148]). 

Regarding Claim 14, Yoon teaches a method for fabricating “touch sensitive device”, wherein the method comprises: 
see para. [0078] and Figs. 12-13, base substrate 210); and 
forming a plurality of pressure sensing units (see Fig. 3 and para. [0076]-[0083]. A pressure detecting electrode 220 provided on the base substrate 210) and a plurality of leads on the transparent substrate (see Fig. 13, wiring electrode 250 located on base substrate 210 and para. [0085]), wherein resistances of the pressure sensing units are able to vary with deformation of the transparent substrate (see para. [0076]-[0077], para. [0088]-[0091] and Fig. 18. The resistance of the strain gauge may be changed by a pressure applied by the input device, and thus a change in the pressure may be detected on the basis of a change in the resistance. Referring to FIG. 18, when the pressure is applied on one surface of the substrate 100 by the input such as the finger, a position of the pressure detecting electrode 220 may be changed in a region in which the pressure is applied and a region in which the pressure is not applied. In the region in which the pressure is applied, the distance between the one surface in which the base substrate 210 is in contact with the pressure detecting electrode 220 and the other surface opposite to the one surface in which the pressure detecting electrode 220 is in contact with the base substrate 210 may be increased, and thus a resistance of the pressure detecting electrode 220 may be changed. In the region in which the pressure is applied, i.e., in which the distance of the pressure detecting electrode 220 is increased, the resistance may be increased. The touch window according to the embodiment may detect the force or the pressure applied to the cover substrate and the intensity thereof according to a change amount of the resistance value), and the pressure sensing units are able to separately output a sensing signal of each of the see Fig. 13 para. [0086], and para. [0091]. The wiring electrode 250 may transmit the above-described change amount of the resistance to a driving chip mounted on the printed circuit board 550 provided on the ineffective region UA, and the pressure and the intensity of the pressure may be detected by the change amount of the resistance).
Yoon does not explicitly teach “the touch sensitive device” is a nanopaper.
However, Hu teaches “the touch sensitive” is a nanopaper (see abstract, para. [0010]-[0011], para. [0062] and para. [0067], and para. [0147]-[0148]. Multi-touch touchscreen with clear paper as a replacement for plastic substrates. The super transparent and super clear paper is made of nanofibers. Fig. 12(c) is a picture of a highly flexible, invisible paper touch screen).
Yoon and Hu are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the substrate disclosed by Yoon with Hu’s nanopaper, since it would have provided excellent process compatibility and comparable device performance for commercial applications (Hu abstract, para. [0147]-[0148]). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable Yoon (US 20170308198 A1) in view of Hu (US 20180010299 A1), further in view of Chen et al. (US 20170010704 A1, hereinafter Chen)

Regarding Claim 2, Yoon and Hu teach the nanopaper according to claim 1.
see Fig. 11, pressure electrode 220, pressure detection member 200).
Although Hu further teaches touchscreen is demonstrated using graphene as a transparent conductor on super clear paper (see para. [0011]).
Yoon and Hu do not explicitly teach wherein the pressure sensing layer is formed by a layered nanometer material.
However, Chen teaches wherein each of the pressure sensing units has a pressure sensing layer, and the pressure sensing layer is formed by a layered nanometer material (see Fig. 1, para. [0014], para. [0034]. The pressure sensing electrode 1315 is made of indium tin oxide (ITO), indium tin oxide doped Ag, silver nanowires, graphene, nano metal meshes, carbon nanotubes or combinations thereof).
Yoon, Hu and Chen are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of using nanometer material for the pressure sensing units, as been obvious to try from a finite number of materials known in the art that would have yield the same predictable result of detecting pressure. Moreover, nano material are known in art to have excellent properties for pressure sensors particularly by being flexible and stretchable.  

Regarding Claim 3, Yoon, Hu and Chen teach the nanopaper according to claim 2.
Chen further teaches wherein the layered nanometer material comprises at least one of graphene, MoS2, WS2, MoSe2 and WSe2 (see Fig. 1, para. [0014], para. [0034]. The pressure sensing electrode 1315 is made of indium tin oxide (ITO), indium tin oxide doped Ag, silver nanowires, graphene, nano metal meshes, carbon nanotubes or combinations thereof).
Yoon, Hu and Chen are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of using nanometer material for the pressure sensing units, as been obvious to try from a finite number of materials known in the art that would have yield the same predictable result of detecting pressure. Moreover, graphene based materials would have provided a flexible and stretchable strain in which the Graphene's electrical properties do not degrade when mechanical strain is applied to it because of its inherent flexibility.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170308198 A1) in view of Hu (US 20180010299 A1), further in view of Xu et al. (CN 207764760 U, see corresponding English translation, hereinafter Xu).

Regarding Claim 4, Yoon and Hu teach the nanopaper according to claim 1.
Yoon further teaches wherein the plurality of pressure sensing units are arranged in an array on the transparent substrate (see Fig. 13, pressure detecting electrode 220 arrange on base substrate 210), and the “touch sensing device” further comprises: 
a plurality of first connecting ports, wherein each of the first connecting ports is located on the transparent substrate (see annotated Fig. 13 below, para. [0086] and para. [0091]. First sub-wire electrode 250 disposed on base substrate 210. A wiring electrode 250 may be provided on the one end and the other end of the pressure detecting electrode 220. The wiring electrode 250 may be connected to correspond to the pressure detecting electrode 220. For example, the wiring electrode 250 may include a first sub-wiring electrode connected to one end of the pressure detecting electrode 220 and a second sub-wiring electrode connected to the other end of the pressure detecting electrode 220. As depicted in annotated figure 13 the first sub-wiring electrode is connected to the printed circuit board 550 through first connection ports); and 

    PNG
    media_image1.png
    884
    542
    media_image1.png
    Greyscale

see annotated Fig. 13 below, para. [0086] and para. [0091]. second sub-wire electrode 250 disposed on base substrate 210. A wiring electrode 250 may be provided on the one end and the other end of the pressure detecting electrode 220. The wiring electrode 250 may be connected to correspond to the pressure detecting electrode 220. For example, the wiring electrode 250 may include a first sub-wiring electrode connected to one end of the pressure detecting electrode 220 and a second sub-wiring electrode connected to the other end of the pressure detecting electrode 220. As depicted in annotated figure 13 the second sub-wiring electrode is connected to the printed circuit board 550 through second connection ports).

    PNG
    media_image2.png
    884
    542
    media_image2.png
    Greyscale

Hu further teaches “the touch sensitive” is a nanopaper (see abstract, para. [0010]-[0011], para. [0062] and para. [0067], and para. [0147]-[0148]. Multi-touch touchscreen with clear paper as a replacement for plastic substrates. The super transparent and super clear paper is made of nanofibers. Fig. 12(c) is a picture of a highly flexible, invisible paper touch screen).

Yoon and Hu do not explicitly teach each of the first connecting ports is connected to all of the plurality of pressure sensing units located in the same one row by the leads, or each of the first connecting ports is connected to all of the plurality of pressure sensing units located in the same one column.
However, Xu teaches each of the first connecting ports is connected to all of the plurality of pressure sensing units located in the same one row by the leads, or each of the first connecting ports is connected to all of the plurality of pressure sensing units located in the same one column (see Fig. 2, para. [0042]-[0043] and para. [0051]-[0052]. As shown in FIG. 2 The first end of the pressure sensing channel 204 is connected to pin 212, the second end of the first pressure sensing channel 204 is connected to the second pin 210, and the first end of the second pressure sensing channel 206 is connected to the second pin 210, the second end of the second pressure sensing channel 206 is connected to pin 208, so that the first pressure sensing channel 204 and the second pressure sensing channel 206 share the second pin 210).

    PNG
    media_image3.png
    436
    432
    media_image3.png
    Greyscale

Yoon, Hu and Chen are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Yoon and Hu with Xu’s teachings , since it would have increased the collection amount of sensing values, thereby improving the accuracy of pressure sensing and improving the user experience (Xu para. [0052] and para. [0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170308198 A1) in view of Hu (US 20180010299 A1), further in view of Chi et al. (US 20180210601 A1, hereinafter Chi).

Regarding Claim 6, Yoon and Hu teach the nanopaper according to claim 1.
Yoon and Hui do not explicitly teach wherein the nanopaper further comprises at least one of the following components: a power-supply module, wherein the power-supply module is electrically connected to the pressure sensing units; a Bluetooth-transmission module, wherein the Bluetooth-transmission module is configured to be able to receive the sensing signal of each of the plurality of pressure sensing units; and a fixing-glue layer, wherein the fixing-glue layer is located on one side of the transparent substrate that is not provided with the pressure sensing units, a projection of the fixing-glue layer on the transparent substrate is located at an edge of the transparent substrate, and a surface of one side of the fixing-glue layer that is further away from the transparent substrate has a viscosity.
	However, Chi teaches “the touch sensitive device” further comprises a power-supply module, wherein the power-supply module is electrically connected to the pressure sensing units (see Figs. 1-2 and para. [0039]-[0041]. As depicted in figure 2 a power supply is connected to the resistors of the pressure sensing units).
Yoon, Hu and Chi are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the device disclosed by Yoon and Hu with Chi’s teachings, since it would have provided the necessary power to sense pressure.




Allowable Subject Matter
Claims 7-13 and 15 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170357344 A1 – Hong et al. – Display device with a plurality of pressure sensing units formed on a substrate. A line part is connected to one side of all sensing units disposed in a column direction and a second line part is connected to each of the plurality of sensing units one by one (Fig. 8A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/           Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                            03/22/2022